                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

RA EL BEY                                         CIVIL ACTION NO. 19-cv-0793

VERSUS                                            JUDGE DOUGHTY

ADRIAN PERKINS ET AL                              MAGISTRATE JUDGE HORNSBY


                                    JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, including the written

objections filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

        IT IS ORDERED that this civil action is DISMISSED WITHOUT

PREJUDICE for failure to state a claim on which relief may be granted.

        THUS DONE AND SIGNED at Monroe, Louisiana, this the 11th day of July,

2019.

                                              _________________________________
                                                     TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE
